Citation Nr: 1641363	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  13-03 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for gynecological disability, including an abdominal hysterectomy with menstrual disorders.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from April 1985 to February 1989 and with additional time in the United States Army Reserve from September 1989 to July 2008, with verified active service from January to May 1990 and from February to August 1991.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that in pertinent part, denied service connection for a bilateral knee disability, sleep disturbance, and a total abdominal hysterectomy with a menstrual disorder, and declined to reopen claims for service connection for a dysthymic disorder and posttraumatic stress disorder.  The Veteran perfected an appeal as to her claims for service connection for a bilateral knee disability and a total abdominal hysterectomy with menstrual disorder.   

In July 2016, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.  
 
After the hearing, the Veteran told RO personnel that the undersigned advised that her claim for service connection for PTSD was not on the docket and could not be addressed during the hearing, and she requested a new hearing to address it (7/11/16 VA 27-0820 Report of General Information).  She said the undersigned advised her to submit a new notice of disagreement (NOD) for that claim (7/13/16 VA 27-0820 Report of General Information).

The Board is constrained to note that the Veteran specifically limited her substantive appeal to her claims for service connection for a bilateral knee disability and total abdominal hysterectomy with menstrual disorder (12/28/12 VA 9 Appeal to Board of Appeals).  These are the only matters certified to the Board for appellate consideration and the only matters for consideration during her recent Board hearing (3/21/16 VA 8 Certification of Appeal).  

An October 2013 rating decision declined to reopen the Veteran's claim for service connection for a dental disability (now claimed as due to medication).  A notice of disagreement (NOD) was received in November 2013 (11/4/13 VBMS Notice of Disagreement).  In a May 2015 signed statement, her representative withdrew the NOD (5/13/15 VBMS VA 21-4138 Statement in Support of Claim).

A May 2015 rating decision reopened and then denied a claim of entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for a chronic dental disability (now claimed as due to medication).  A NOD was received in May 2016 (5/13/16 VBMS Notice of Disagreement) and has been entered into VA's Veterans Appeals Control and Location System (VACOLS) as a claim for service connection for loss of teeth.   Although the claims file does not include a prior, unappealed rating decision that denied benefits pursuant to 38 U.S.C.A. § 1151 for a dental disability due to VA medical treatment, the Board will decline jurisdiction of the claim at this time to enable the RO to develop it for appellate review.

The December 2008 rating decision declined to reopen the Veteran's claims for service connection for a psychiatric disability including PTSD.  She did not perfect an appeal of that determination.  

In July 2016, the Veteran submitted a NOD (on VA Form 21-0958) as to the claim for service connection for PTSD (7/29/16 VBMS Notice of Disagreement).  Based on this form, the Veteran appears to be petitioning to reopen the issue of entitlement to service connection for PTSD.  The Veteran is advised that her statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service

The Veteran served in the United States Army Reserve from September 1989 to July 2008.  Her periods of active duty for training (ADUTRA) and inactive duty training (INADUTRA) have not been verified.  There are no service treatment records in the file for the period of Reserve, other than a September 1989 enlistment examination, July 1996 medical history, and June 2008 health assessment.  There is no indication that the records are unavailable.

Knees

The Veteran asserts that she developed knee pain soon after entering active service that was variously diagnosed as bilateral chondromalacia for which she was repeatedly placed on physical profiles.  See Board hearing transcript at pages 9-11, 15; 11/16/09 VA 21-4138 Statement in Support of Claim.

Service treatment records discuss the Veteran's complaints of knee pain since basic training, diagnosed as patellofemoral syndrome and chondromalacia for which Physical Profiles were repeatedly issued (8/22/14 STR Medical (1st set), pp. 56, 69, 81-82, 112, 119, 133, 137, 139, 141, 143; 8/22/14 STR Medical (2nd set), pp. 3, 12-13, 17, 35, 36).  When examined for enlistment into the Reserve in September 1989, her lower extremities were normal (10/10/12 STR Medical, pp. 13, 15).  During the July 1996 service examination, the Veteran gave a history of having swollen and painful knees but her knees were normal on examination.  Id. at 12.  A June 2008 health assessment and profile notes the Veteran had chondromalacia and was unfit (10/10/12 Military Personnel Records (1st set), p. 5, 10, 13).

VA medical records from 2006 to 2013 include the Veteran's complaints of bilateral knee pain that she repeatedly associated with her active and Reserve service (4/6/15 Medical Treatment Record Government Facility (10th set), p. 33; (4/6/15 Medical Treatment Record Government Facility (11th set), p. 28.  Diagnoses included very mild degenerative joint disease, questionable chondromalacia, and patellofemoral syndrome (4/6/15 Medical Treatment Record Government Facility, p.6; 4/6/15 Medical Treatment Record Government Facility (10th set), pp.8-9)

In light of the Veteran's lay statements attesting to knee symptoms since soon after discharge from service, and the knee diagnoses since 2006, she should be afforded a VA examination to assess the nature and etiology of her bilateral knee disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006). 

Gynecological Disability

The Veteran maintains that she experienced abnormal vaginal bleeding in service during her active duty service in Operation Desert Storm.  See Board hearing transcript at page 3.  A polyp was removed during her annual 2 week Reserve service and she was advised that she would have intermittent spotting.  Id.; see 10/21/09 Third Party Correspondence.  The spotting continued and worsened necessitating a transfusion and hysterectomy in 2005.  A physician told the Veteran that her abnormal menstruation likely caused the hysterectomy.  See Board hearing transcript at page 5.

Service treatment records show that, in April 1991, while on active duty, the Veteran was seen for abnormal vaginal bleeding and the provisional diagnosis was menometrorrhagia (7/8/16 Medical Treatment Record-Government Facility, p. 3).  In April 1992, she was seen again for that problem and polyps with bleeding was noted (10/21/09 Medical Treatment Record Government Facility).  A May 1992 surgical pathology report indicates she had persistent bleeding and a cervical polyp was excised, described as a submucosal leiomyoma with cystic changes in the overlying endometrium (7/8/16 Medical Treatment Record-Government Facility, pp.1-2).  A PAP smear in 1997 was normal (11/4/08 Medical Treatment Record Government Facility, p. 6). 

VA hospitalized the Veteran in November 2003 for anemia due to uterine fibroids (11/4/08 Medical Treatment Record Government Facility, p. 1).  In January 2004, progressively worsening menorrhagia was noted and the assessment was symptomatic leiomyomatous of the uterus, menorrhagia, pelvic pain and dysmenorrhea, for which a hysterectomy was recommended.  Id. at 3.  In February 2005, an abdominal total hysterectomy was performed according to discharge instructions (2/15/08 Medical Treatment Record Government Facility, p. 69).

A July 2008 VA examiner diagnosed the Veteran with status post total abdominal hysterectomy performed in 2005, noting review of the operative report but not the Veteran's claims file.

The Veteran underwent VA examination for gynecological conditions on May 18, 2012 during which the examiner rendered a negative opinion (4/6/15 Medical Treatment Record Government Facility.  The examiner's rationale was that the Veteran was currently treated for estrogen deficiency and the ovaries were the main source of estrogen.  The examiner noted that the Veteran had an abdominal hysterectomy in February 2005 but did not have an oophorectomy (surgical removal of her ovaries).  However, the examiner did not address whether the Veteran's episodes of abnormal bleeding on active service, and treatment for a cervical polyp while in Reserve service, represented the onset of a gynecological disorder that led to her 2005 hysterectomy.

A new examination by a gynecologist is warranted to determine if the Veteran has a gynecological disability due to a disease or injury in service.  

Records

The November 2012 statement of the case indicates that the RO considered "[o]utpatient treatment records from the VA medical center (VAMC) in Decatur dated from February 4 to February 22, 2005", an apparent reference to the Veteran's post-surgical hysterectomy care.  The Board is unable to locate these records in the electronic file.  Discharge instructions for her status post total abdominal hysterectomy show the procedure was performed on February 1st and she was discharged on February 4th, but the operative report and clinical records are not in the file (2/15/08 Medical Treatment Record Government Facility, p. 69).

Recent medical records regarding the Veteran's VA treatment including at the VA medical center (VAMC) in Dublin, since March 2015, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's service treatment records for her Reserve service from September 1989 to July 2008.

2. Verify all specific periods of the Veteran's ACDUTRA and INACDUTRA (not retirement points).
 
Efforts to obtain verification and service treatment records must continue until it is received, unless it is reasonably certain that records verifying such service do not exist, or that further efforts to obtain such records would be futile.


3. Associate records of the Veteran's February 1 to February 22, 2005 hysterectomy and post-surgical treatment at the VAMC Decatur with her electronic file.

4. Obtain all VA medical records regarding the Veteran's treatment, including at the VAMC in Dublin, since March 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

5. After completing the development requested above, schedule the Veteran for a VA examination to determine if she has a bilateral knee disability due to a disease or injury in service.  The physician-examiner is requested to review the Veteran's service and post service medical records and address the following:

a. Is any bilateral knee disability shown since 2007, including degenerative joint disease, chondromalacia, patellofemoral syndrome, or another disability, at least as likely as not, the result of a disease in active duty or active duty for training (ACDUTRA), or injury in active service, ACDUTRA or inactive duty training (including the notations in the service medical records in May 1985, April and November 1988, and June 2008)?

b. The examiner should provide reasons for these opinions.

c. The examiner must account for the Veteran's report of symptoms beginning in approximately 1985.  

d. The absence of supporting records is not, standing alone, sufficient reason to reject the Veteran's reports.

e. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is specific additional evidence that would enable the opinion to be provided.

6. Schedule the Veteran for the Veteran for a VA examination by a physician (preferably a gynecologist) to determine the etiology of any gynecological disability found present.  The examiner should review the Veteran's service and post-service records and address the following:

a. Is any gynecological disability shown since 2007, including hysterectomy residuals, menorrhagia, dysmenorrhea, or another disability, at least as likely as not, the result of a disease in active duty or active duty for training (ACDUTRA); or injury in active service, ACDUTRA or inactive duty training (including the notations in the April 1991, and April and May 1992, service treatment records describing abnormal vaginal bleeding and a cervical polyp)?  The examiner is requested to address if the Veteran's episodes of abnormal vaginal bleeding and treatment for a cervical polyp represented the onset of a gynecological disability for which a hysterectomy was performed in 2005. 

b. The examiner should provide reasons for these opinions.

c.  The examiner must account for the Veteran's report of symptoms beginning in approximately 1991.  

d. The absence of supporting records is not, standing alone, sufficient reason to reject the Veteran's reports.

e.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is specific additional evidence that would enable the opinion to be provided.

7. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Then return the case to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



